Exhibit 10.4
AMENDMENT TO EMPLOYMENT AGREEMENT
TROY L. CARSON
     This Amendment to Employment Agreement (this “Amendment”) is made effective
as of the 7th day of May, 2010 by and between Hercules Offshore, Inc., a
Delaware corporation, with its principal place of business at 9 Greenway Plaza,
Suite 2200, Houston, Texas 77046 (the “Company”), and Troy L. Carson
(“Executive”).
WITNESSETH:
     WHEREAS, Executive and the Company entered into an Employment Agreement
effective as of December 15, 2008 (the “Agreement”); and
     WHEREAS, Executive and the Company desire to amend the Agreement in certain
respects, as provided herein;
     NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
     1. Amendment.
The Agreement is hereby amended so that Section 4(b)(i) of the Agreement shall
read in its entirety as follows:
“(i) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”), which shall be paid on a monthly
basis, at least equal to twelve times the highest monthly base salary paid or
payable to the Executive by the Company and its Affiliates in respect of the
twelve-month period immediately preceding the month in which the Applicable Date
occurs; provided, further, that, after the Effective Date of the Amendment dated
as of May 7, 2010, in no event shall the Annual Base Salary be less than
$250,000. During the Employment Period, the Annual Base Salary shall be reviewed
at least once in each fiscal year of the Company and may be increased at any
time and from time to time as shall be substantially consistent with increases
in base salary generally awarded in the ordinary course of business to other
executives of the Company and its Affiliates.”
     2. Full Force and Effect. Except as modified herein, the Employment
Agreement shall continue in full force and effect according to its terms and
conditions. This Amendment, when accepted by you, will become part of the
Employment Agreement. In the event of any conflict or ambiguity between the
terms and provisions of this Amendment and the terms and provisions of the
Employment Agreement, the terms and provisions of this Amendment shall control.
AMENDMENT TO EMPLOYMENT AGREEMENT — Page 1

 



--------------------------------------------------------------------------------



 



     3. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
AMENDMENT TO EMPLOYMENT AGREEMENT — Page 2

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment, to be
effective as of the date first above written.

            The “COMPANY”
HERCULES OFFSHORE, INC.
      By:   /s/ John T. Rynd      Name:     John T. Rynd      Title:     Chief
Executive Officer and President        “EXECUTIVE”
      /s/ Troy L. Carson      Troy L. Carson             

AMENDMENT TO EMPLOYMENT AGREEMENT — Page 3

 